Citation Nr: 0100188	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to October 
1971 and from December 1973 to December 1976 with periods of 
active duty for training (ADT) and inactive duty training 
(IDT).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the notice of disagreement received at the RO in June 1999, 
the veteran appears to indicate that he wishes to file a 
claim of service connection for post-traumatic stress 
disorder (PTSD).  


REMAND

Since the statement of the case issued by the RO in July 
1999, the veteran has provided evidence in support of his 
claim that have not been reviewed by the RO.  Under 38 C.F.R. 
§ 20.1304(c) (2000), any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
the appeal is conducted, formally entered on the record 
orally at the time of the hearing.  Consistent with the 
provisions of 38 C.F.R. § 20.1304(e), this evidence must be 
referred to the RO for review.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review, the Board finds that further action by 
the RO under the new legislation is required. 

The veteran failed to attend a hearing to be held before the 
Board in December 1999.  In December 2000, the veteran 
indicates the reason he was unable to attend this hearing.  
It appears that the veteran may wish to reschedule his 
hearing, though this is not clear.  In order to ensure full 
compliance with due process requirements, clarification from 
the veteran is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should contact the veteran and 
ask him to indicated whether he wishes to 
reschedule his videoconference hearing 
before a before a Member of the Board.  
If warranted, the RO should schedule the 
veteran for a videoconference hearing 
before a Member of the Board in the order 
that this request was received.

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  

4.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected major depression.  The examiner 
(in conjunction with the examination) 
must review the claims folder or the 
pertinent medical records contained 
therein.  The purpose of this evaluation 
is to determine the degree of disability 
associated with the major depression.  If 
there are different psychiatric disorders 
other than major depression, the examiner 
should provide an opinion as to the 
degree of medical probability that any 
additional psychiatric disability is 
causally linked to service or a service 
connected disability.  If there are 
psychiatric disabilities present both 
related to service and unrelated to 
service, the physician is requested to 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
Any social and industrial impairment 
should be specifically noted. 

5.  The RO should review the examination 
report and assure that it is responsive to 
the matters raised.  If not, the report 
should be returned for corrective action.  

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  The RO must review the 
claims file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

If the benefit sought on appeal remains denied, the veteran 
and the veteran's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The veteran is advised that any 
additional claim will not be before the Board unless the 
determination of the RO is unfavorable, and the veteran files 
a notice of disagreement and completes all procedural steps 
necessary to appeal a claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





